          Case 2:19-cv-01131-APG-NJK Document 30 Filed 07/28/20 Page 1 of 1




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   MARLENE ROGOFF,
                                                           Case No.: 2:19-cv-01131-APG-NJK
 7          Plaintiff(s),
                                                                          ORDER
 8   v.
                                                                       (Docket No. 28)
 9   NATIONAL CREDIT SYSTEMS, INC.,
10          Defendant(s).
11         Pending before the Court is a motion to withdraw as counsel for Defendant National Credit
12 Systems, Inc. Docket No. 28. Any response must be filed by August 11, 2020.
13         The Court SETS a telephonic hearing on the motion for 10 a.m. on August 26, 2020. In
14 addition to withdrawing counsel and any newly retained counsel, a corporate representative for
15 Defendant National Credit Systems, Inc. must appear telephonically at the hearing. To appear
16 telephonically, the Court’s conference line at 877-402-9757 must be called at least five minutes
17 before the hearing. The conference code is 6791056. In order to ensure a clear recording of the
18 hearing, the call must be made using a land line phone. Cell phone calls, as well as the use of a
19 speaker phone, are prohibited.      FAILURE TO COMPLY WITH THIS ORDER MAY
20 RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE-
21 DISPOSITIVE SANCTIONS.
22         Withdrawing counsel shall serve a copy of this order on Defendant National Credit
23 Systems, Inc. and shall file a proof of service by July 31, 2020.
24         IT IS SO ORDERED.
25         Dated: July 28, 2020
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
